DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 02/01/2019, has been fully considered.

Status of Claims
Claim 1-22 are pending and under examination.
Claim 23 has been canceled.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2017-138408, filed 07/14/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 02/05/2019, 07/15/2019, 03/31/2020, 06/01/2021 and 09/21/2021 is/are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites “A method of claim 19” which should recite “The method of claim 19”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 lines 4-5 recite “a plurality of pooling devices configured to pool a plurality of subsets of the plurality of components”.  The term “the plurality of components” in lines 4-5 lacks antecedent basis because claim 1 lines 2-3 also recite “at least some biological samples from a plurality of biological samples into a plurality of components”.  It is unclear if the pooling device is configured to pool a plurality of components from a single biological sample; i.e. reconstitute a biological sample that was previously separated by the centrifuge into a plurality of components; or if the pooling device is configured to pool from a subset of the plurality of biological samples a 
Claims 2-18 are also rejected by virtue of their dependency from claim 1.

Claim 5 lines 3-4 recite “a biological component” and “a biological sample analyzing device”. However, claim 1 line 3 recites “a plurality of biological samples into a plurality of components” and claim 1 line 6 recites “a plurality of biological sample analyzing devices”.  It is unclear if Applicant(s) are intending “a biological component” to be one of the plurality of components of one of the plurality of biological samples, or another biological component all together.  The examiner suggest applicants amend the claim language to recite “one of the plurality of components of one of the plurality of biological samples”.  Also, it is unclear if Applicant(s) are intending for the biological sample analyzer to be one of the plurality of biological sample analyzing devices, or if Applicant(s) are intending to recite another analyzing device entirely.  The examiner suggests applicants amend the claim language to recite “one of the plurality of biological sample analyzing devices”. Still further, it is unclear if “the biological sample analyzing device” of claim 5 lines 6-7 is referring to one of the plurality of biological sample analyzing devices recited in claim 1, or if Applicant(s) are referring to the biological sample analyzing device of recited in claim 5 line 4.  The examiner suggest applicants amend the claim language to recite “the one biological sample analyzing device”.

Claim 5 lines 5-6 recite “prevent release of biological components”.  Claim 5 lines 3-4 recite “a release of a biological component”.  It is unclear if Applicant(s) are intending to prevent multiple biological components from being released or if only a single biological component is prevented from being released.  Perhaps applicants intend to recite “one or more of the plurality of components from one or more of the plurality of biological samples”?

Claim 7 line 3 recites “a component of a biological sample”. Claim 1 line 3 recites “a plurality of biological samples into a plurality of components”. It is unclear if Applicant(s) are intending “a component of a biological sample” to be one of the plurality of components of one of the plurality of biological samples, of if Applicant(s) are referring to another biological component all together.  The examiner suggests Applicant(s) amend the claim to recite “one of the plurality of components of one of the plurality of biological samples”.

Claim 7 line 4 and line 9 recites “a warning”.  Claim 1 line 13 also refers to “a warning”.  It is unclear if the warning recited in claim 7 line 4 is also the warning of claim 1 line 13, or if applicants are intended to recite a second warning.  Perhaps applicants are intending to recite “the warning”?

Claim 7 line 5 refers to “a pool”.  However, claim 1 lines 4-5 previously recites “a plurality of subsets of the plurality of components into a plurality of pooled biological components”. It is unclear if “a pool” is referring to one of the plurality of subsets of the plurality of components, or if applicant(s) are referring to another pool all together. The examiner suggest Applicant(s) amend the claim to recite “one of the plurality of subsets of the plurality of components”.

Claim 7 lines 6-7 and lines 8-9 recite “one or more biological sample analyzing devices”. Claim 1 line 6 also recites “a plurality of biological sample analyzing devices”. It is unclear if the one or more biological sample analyzing devices is referring to one of the plurality of biological sample analyzing devices or if applicants are attempting to define one or more additional analyzing devices. The examiner suggests amending the claim to recite “one or more of the plurality of biological sample analyzing devices”.

Claim 8 recites “the determination that a component of a biological sample is unintentionally grouped”. Claim 7 previously recites “a determination that a component of a biological sample is grouped” and “a determination that a pool includes a first component … and a second component”, and it is unclear which determination applicants are referring to as “the determination” since the claims lack any previous discussion with respect to “the determination that a component of a biological sample is unintentionally grouped”.

Claim 8 recites “a component of a biological sample” Claim 1 line 3 previously recites “a plurality of biological samples into a plurality of components”. It is unclear if Applicant(s) are intending “a component of a biological sample” to be one of the plurality of components of one of the plurality of biological samples, of if Applicant(s) are referring to another biological component all together.  The examiner suggest applicant(s) amend the claim language to recite “one of the plurality of components of one of the plurality of biological samples”.

Claim 8 recites “the determination that a component of a biological sample is unintentionally grouped into more than one pool, prevent the biological sample from being added to all but one pool”.  It is unclear what would or would not define unintentional grouping in the claim language.  Is the sample prevented from being added to any pool or is the sample not being added to only one of the plurality of pools?  Furthermore, once the sample is unintentionally added to more than one pool, then how is it prevented from being added?  

Claim 9 line 7 recites “the pool”. Claim 1 lines 4-5 previously recites “a plurality of subsets of the plurality of components into a plurality of pooled biological components”. It is unclear if “a pool” is referring to one of the plurality of subsets of the plurality of components or if applicant(s) are referring to another pool all together.  The examiner suggest applicants amend the claim language to recite “one of the plurality of subsets of the plurality of components”.  Furthermore, claim 9 line 3 recites “a potential pool”.  It is unclear if the pool is referring to the potential pool and if so, it is unclear if the potential pool is required since the phrase “potential” simply requires the possibility of a pool and does not positively define a pool.

Claim 10 recites “a pool”, “the pool”, and “that pool”. However, claim 1 lines 4-5 previously recites “a plurality of subsets of the plurality of components into a plurality of pooled biological components”. It is unclear if “a pool” is referring to one of the plurality of subsets of the plurality of components or if applicant(s) are referring to another pool all together.  The examiner suggests applicants amend the claim language to recite “one of the plurality of subsets of the plurality of components”.  Also, it is unclear if “the pool” is referring to one of the plurality of subsets of components or the previously recited “pool” with respect to claim 10. The examiner suggests amending the claim language to recite “the one subset of components” Similarly, it is unclear if “that pool” is referring to one of the plurality of subsets of components or the previously recited “pool” with respect to claim 10.  The examiner suggests amending the claim language to recite “the one subset of components”.

Claim 18 recites “the same pooling requirement” which lacks antecedent basis because applicants do not previously refer to “a same pooling requirement” and it is unclear what pooling requirement applicants are referring to.

Claim 19 lines 17 recites “a plurality of biological sample analyzing devices”. Claim 19 lines 4-5 also recite “a plurality of biological sample analyzing devices” and it is unclear if applicants are referring the plurality of biological sample analyzing devices in lines 4-5 or if applicants are defining another set of plurality of biological sample analyzing devices. Perhaps applicants intend to recite “the plurality of biological sample analyzing devices”.
Claims 20-22 are also rejected by virtue of their dependency from claim 19.

Claim 22 recites “actions of the same type”.  The term “type” is a relative term and it cannot be determined what would or would not be considered a “type” of action (See MPEP 2173.05(b)) which render the claims indefinite.  The term “actions of the same type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of what would or would not be considered a type of action, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2018/0166156; Pub. Date: Jun. 14, 2018 where WO 2017/038250; Pub Date: Mar. 9, 2017 is used as the corresponding document; hereinafter “Shiraishi”) and further in view of Conrad et al. “Automated Method and System for Testing Blood Samples”, Reg. No.: US H1960 H, Published: Jun. 5, 2001, Application No.: 08/893869, Filing Date: Jul. 11, 1997 – hereinafter “Conrad”).

Regarding claim 1, Shiraishi discloses a system for analyzing biological samples (Shiraishi; fig. 1, #11, [0050]), the system comprising: 
a centrifuge configured to separate at least some biological samples from a plurality of biological samples into a plurality of components (Shiraishi; fig. 3, #38, [0071]); 
a plurality of biological sample analyzing devices configured to analyze the plurality of biological samples to determine presence of one or more abnormalities (Shiraishi; fig. 7, #47, [0083, 0159]); 
a processor configured to communicate with and control the centrifuge, and plurality of biological sample analyzing devices (Shiraishi; fig. 7, #51, [0091]), the processor further configured to: 
monitor operation of the centrifuge, and plurality of biological sample analyzing devices and generate at least one of a warning or failure indication via a graphical user interface (Shiraishi; fig. 13, [0167]); 
track progress of analysis of the plurality of biological samples and generate a plurality of progress indications via the graphical user interface (Shiraishi; fig. 11, #88, [0158]); and 
store at least some of the tracked progress in memory (Shiraishi; fig. 7, #62, [0112]). 
Shiraishi does not disclose a pooling device configured to pool a plurality of subsets of the plurality of components into a plurality of pooled biological components, analyzing the plurality of pooled biological components, and the processor being configured to communicate with and monitor the pooling device, wherein the system is configured to guide and increase the automation of analyzing biological samples.
However, Conrad teaches the analogous art of a system for analyzing biological samples (Conrad; fig. 10, col. 6 lines 22-36) the system comprising a centrifuge configured to separate at least some biological samples from a plurality of biological samples into a plurality of components (Conrad; col. 7 lines 25-33), and a pooling device configured to pool a plurality of subsets of the plurality of components into a plurality of pooled biological components (Conrad; fig. 10, col. 21 lines 55-67, col. 22 lines 1-14), analyzing the plurality of pooled biological components (Conrad; col. 6 lines 32-36), a processor configured to communicate with and monitor the pooling device (Conrad; fig. 10, col. 21 lines 9-36, col. 22 lines 15-31, col. 2346-56) wherein the system is configured to guide and increase the automation of analyzing biological samples (Conrad teaches the pooling device “allows harvesting of blood or plasma samples from a greater number of sample containers in a minimal amount of time with minimal exposure of potentially dangerous viral contaminated fluid to an operator … large scale pools comprising up to several hundred samples can be formed by a very few operational cycles … this would provide a significant reduction in pool formation time over a method in which, for example, 500 sample containers were individually accessed by a needle or cannula to harvest the samples therefrom.”; col. 22 lines 15-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system for analyzing biological samples of Shiraishi to further comprise a pooling device, and to modify the processor of Shiraishi to have the configuration to communicate with and monitor the pooling device, as taught by Conrad, because Conrad teaches the system for analyzing biological samples comprising a processor configured to communicate with and monitor the pooling device allows harvesting of blood or plasma samples from a great number of sample containers in a minimal amount of time and with minimal exposure of potentially dangerous viral contaminated fluids to an operator, large scale pools comprising up to several hundred samples can be formed by a very few operation cycles, and provides a significant reduction in pool formation time over a method in which sample containers were individually accessed by a needle or cannula to harvest the samples therefrom (Conrad; col. 22 lines 15-31).  The modification resulting in the system analyzing the plurality of pooled biological components and being configured to guide and increase the automation of analyzing biological samples.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shiraishi and Conrad both teach a system for analyzing biological samples wherein the biological samples are separated into a plurality of components.
Modified Shiraishi does not teach a plurality of centrifuges and a plurality of pooling devices. 
However, modified Shiraishi does provide support for a system comprising a centrifuge and pooling device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of modified Shiraishi to comprise a plurality of centrifuges and a plurality of pooling devices because the system comprising a plurality of centrifuges and a plurality of pooling devices is merely a duplication of parts what would allow a higher capacity of samples to be processed by the system. The modification resulting in the system having a plurality of centrifuges and a plurality of pooling devices.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 (VI)(B).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a reversal, duplication, or rearrangement of parts, and modified Shiraishi specifically teaches a system comprising a centrifuge and a pooling device. 

Regarding claim 2, modified Shiraishi teaches the system of claim 1 above, wherein the plurality of biological samples comprise blood and/or plasma samples (Shiraishi; [0050, 0071]).  

Regarding claim 3, modified Shiraishi teaches the system of claim 1 above comprising the plurality of biological sample analyzing devices.
Modified Shiraishi does not teach wherein the plurality of biological sample analyzing devices are configured to perform at least one of nucleic acid amplification testing (NAT), immunohematology, or serology.  
However, Conrad teaches the analogous art of a system for analyzing biological samples (Conrad; fig. 10, col. 6 lines 22-36), wherein the plurality of biological sample analyzing devices are configured to perform at least one of nucleic acid amplification testing (NAT), immunohematology, or serology (Conrad; col. 1 lines 38-48, col. 6 line 67, col. 7 lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of biological sample analyzing devices of modified Shiraishi, to perform at least one of nucleic acid amplification testing (NAT), immunohematology, or serology, as taught by Conrad, because Conrad teaches NAT, immunohematology, or serology testing is well-known and conventional in the art for detecting various viruses, particularly HVC, HIV-1, HIV-1, and HBV (Conrad; col. 1 lines 38-48).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shiraishi and Conrad both teach a system for analyzing biological samples.

Regarding claim 4, modified Shiraishi teaches the system of claim 1 above, wherein the processor is further configured to, in response to receiving a search request associated with a -4-Application No.: Currently Unassigned Filing Date:Filed Herewith particular biological sample, determine progress of analysis of the particular sample and generate a progress indication via the graphical user interface (Shiraishi; fig. 11, #88, [0137]).  

Regarding claim 5, modified Shiraishi teaches the system of claim 1 above, wherein the processor is further configured to: determine presence of a first external control preventing a release of a biological component to a biological sample analyzing device; and in response to the determination that the first external control is present, prevent release of biological components run after the first external control to the biological sample analyzing device to perform analysis of the biological components until the first external control is released (Shiraishi discloses a control function that prevents processing of biological samples when the terminal 22 is detached from the main body 21 of the system; [0103]).  

Regarding claim 6, modified Shiraishi teaches the system of claim 5 above, wherein the processor is further configured to: determine presence of a second external control preventing a release of the biological components run before the second external control after analysis by the biological sample analyzing device; and in response to the determination that the second external control is present, prevent release of an analysis result for the biological components until the second external control is released (Shiraishi discloses a control function that prevents processing of the biological sample when a calibration card 33 is not provided for each biological sample 17; [0066]).  

Regarding claim 11, modified Shiraishi teaches the system of claim 1 above, wherein the biological samples are transported among the plurality of centrifuges, the plurality of pooling devices, and the plurality of biological sample analyzing devices automatically via track system or workcell (The modification of Shiraishi to further comprise a pooling device, and the modification of modified Shiraishi to further comprise a plurality of centrifuges and a plurality of pooling devices, has previously been discussed in claim 1 above.  Shiraishi further discloses a conveying mechanism 69 for transporting the sample within main body 21; [0080].  The modification of the system of modified Shiraishi to further include a plurality of centrifuges and a plurality of pooling devices would therefore require the conveying mechanism 69 to transport samples to each system).  

Regarding claim 12, modified Shiraishi teaches the system of claim 1 above, wherein the processor is further configured to: automatically adjust a workflow of one or more of the plurality of biological samples based on an unexpected result of one or more of the monitored operation of the plurality of centrifuges, the plurality of pooling devices, or the plurality of biological sample analyzing devices, or the tracked progress of analysis of the plurality of biological samples (Shiraishi discloses a re-measurement button 94B that executes the re-measurement of a sample for cases where the values of the measurement data indicate abnormal values that are not normally assumed or a case where an operation error under measurement occurs; [0151]).  

Regarding claim 13, modified Shiraishi teaches the system of claim 12 above, wherein the processor is further configured to automatically adjust the workflow based on a delivery schedule of biological samples (Shiraishi discloses a re-measurement button 94B that executes the re-measurement of a sample for cases where the values of the measurement data indicate abnormal values that are not normally assumed or a case where an operation error under measurement occurs; [0151]).

Regarding claim 14, modified Shiraishi teaches the system of claim 12 above, wherein the processor is further configured to automatically adjust the workflow based on one or more of an availability of the plurality of centrifuges, the plurality of pooling devices, the plurality of biological sample analyzing devices, a plurality of reagents, or a plurality of technicians (Shiraishi discloses a technician is require to confirm the contents of the test order; [0154] therefore the processor being configured to adjust the workflow based on a technician)..  

Regarding claim 15, modified Shiraishi teaches the system of claim 12 above, wherein the processor is further configured to: receive an error message from one or more of the plurality of centrifuges, the plurality of pooling devices, or the plurality of biological sample analyzing devices; and generate an error message indication via the graphical user interface, wherein the error message includes one or more of a hardware error or a software error and wherein the workflow is automatically adjusted further based on the error message (Shiraishi; [0167]).  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. in view of Conrad and further in view of Whalen et al. (US Patent No. 5,591,573; Date of Patent: Jan. 7, 1997 – hereinafter :”Whalen”).

Regarding claim 7, modified Shiraishi teaches the system of claim 1 above, wherein the processor is further configured to generate a warning via the graphical user interface (Shiraishi; fig. 11, #88, [0158]).
Modified Shiraishi does not teach in response to a determination that a component of a biological sample is grouped into more than one pool, generate a warning via the graphical user interface; and 
in response to a determination that a pool includes a first component of a first biological sample configured to be analyzed with multiple assays by one or more biological sample analyzing devices and a second component of a second biological sample configured to be analyzed with a single assay by one or more biological sample analyzing devices, generate a warning via the graphical user interface.  
However, Whalen teaches the analogous art of a system for analyzing biological samples (Whalen; col. 2 lines 66-67, col. 3 lines 1-4) comprising a centrifuge configured to separate at least some biological samples from a plurality of biological samples into a plurality of components (Whalen; col. 6 lines 4-11), pooling a plurality of subsets of the plurality of components into a plurality of pooled biological components (Whalen; col. 9 lines 6-15) and a process configured in response to a determination that a component of a biological sample is grouped into more than one pool, generate a warning (Whalen teaches a process for testing samples from a multiplicity of blood or plasma donations to uniquely identify which sample is infected with a virus; fig. 8, col. 2 lines 66-67, col. 3 lines 1-4 – the process is an iteration process that subdivides the pool into a plurality of pools and determines the viral component of the biological sample from each pool by generating a positive viral load warning; fig. 8 #201-#210, col. 12 lines 55-67, col. 13 lines 1-58); and 
in response to a determination that a pool includes a first component of a first biological sample configured to be analyzed with multiple assays by one or more biological sample analyzing devices and a second component of a second biological sample configured to be analyzed with a single assay by one or more biological sample analyzing devices, generate a warning (Whalen teaches the process for testing samples from a multiplicity of blood or plasma donations to uniquely identify which sample is infected with a virus, the process includes testing a large pool comprising a first and second sample; fig. 8, #202, 256A – the first and second sample are divided into two groups; fig. 8, #203, 128A & 128B – the second sample in group 128A is tested once with a single assay while group 128B containing the first sample is analyzed further with multiple assays in steps 204-210; fig. 8 #201-#210, col. 12 lines 55-67, col. 13 lines 1-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of modified Shiraishi, with the configuration of the process for determining a component of a biological sample, as taught by Whalen, because Whalen teaches the process can reduce the number of tests that must be performed in order to identify a single contaminated sample from the pool (Whales; col. 13 lines 59-67, col. 14 lines 1-4.  The modification resulting in the processor having a configuration to generate the positive result warning via the graphical user interface.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shiraishi and Whales both teach a system for analyzing biological by pooling a plurality of subsets of the plurality of components into a plurality of pooled biological components.

Regarding claim 8, modified Shiraishi teaches the system of claim 7 above, wherein the processor is further configured to: in response to the determination that a component of a biological sample is unintentionally grouped into more than one pool, prevent the biological sample from being added to all but one pool (The modification of the processor of modified Shiraishi, with the configuration of the process for determining a component of a biological sample, as taught by Whalen, has previously been discussed in claim 7 above.  As best understood, the modification results in a component of a biological sample from being added to all but one pool since Whalen teaches pool 256B comprises a biological sample that is not being added to any additional pools; fig. 8, #202, #256B).  

Regarding claim 9, modified Shiraishi teaches the system of claim 7 above, wherein the processor is further configured to: in response to a determination that a potential pool includes the first component of the first biological sample configured to be analyzed with multiple assays by one or more biological sample analyzing devices and the second component of the second biological sample configured to be analyzed with the single assay by one or more biological sample analyzing devices, prevent the first or second component from being added to the pool (The modification of the processor of modified Shiraishi, with the configuration of the process for determining a component of a biological sample, as taught by Whalen, has previously been discussed in claim 7 above.  Whalen teaches the process for testing samples from a multiplicity of blood or plasma donations to uniquely identify which sample is infected with a virus, the process includes testing a large pool comprising a first and second sample; fig. 8, #202, 256A – the first and second sample are divided into two groups; fig. 8, #203, 128A & 128B – the second sample in group 128A is tested once with a single assay while group 128B containing the first sample is analyzed further with multiple assays in steps 204-210; fig. 8 #201-#210, col. 12 lines 55-67, col. 13 lines 1-58).  

Regarding claim 10, modified Shiraishi teaches the system of claim 1 above, comprising the processor.
Modified Shiraishi does not teach wherein the processor is further configured to: in response to a determination that a pool is reactive, provide the pool to the same or another biological sample analyzing device after a first biological sample analyzing device completes analysis of the pool, and/or in response to a determination that a pool is reactive, deconvolve the pool by providing constituents of that pool to the same or another biological sample analyzing device after the first biological sample analyzing device completes analysis of the pool, and/or in response to a determination that a constituent in the pool is reactive, provide the constituent to the same or another biological sample analyzing device after analysis of the constituent of the pool is completed.  
However, Whalen teaches the analogous art of a system for analyzing biological samples (Whalen; col. 2 lines 66-67, col. 3 lines 1-4) comprising a centrifuge configured to separate at least some biological samples from a plurality of biological samples into a plurality of components (Whalen; col. 6 lines 4-11), pooling a plurality of subsets of the plurality of components into a plurality of pooled biological components (Whalen; col. 9 lines 6-15) and a process configured to: in response to a determination that a pool is reactive, deconvolve the pool by providing constituents of that pool to the same or another biological sample analyzing device after the first biological sample analyzing device completes analysis of the pool (Whalen; fig. 7, #103, #104, #105, col. 11 lines 46-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of modified Shiraishi to be configured with the process to, in response to a determination that a pool is reactive, deconvolve the pool by providing constituents of that pool to the same or another biological sample analyzing device after the first biological sample analyzing device completes analysis of the pool, as taught by Whalen, because Whalen teaches the process can reduce the number of tests that must be performed in order to identify a single contaminated sample from the pool (Whales; col. 13 lines 59-67, col. 14 lines 1-4).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shiraishi and Whales both teach a system for analyzing biological by pooling a plurality of subsets of the plurality of components into a plurality of pooled biological components.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. in view of Conrad and further in view of Fors et al. (US 2003/0082544; Pub. Date: May 1, 2003 – hereinafter “Fors”).

Regarding claim 16, modified Shiraishi teaches the system of claim 12 above, wherein the processor is further configured to: automatically change the workflow for the one or more of the operations of the plurality of centrifuges, plurality of pooling devices, and plurality of biological sample analyzing devices (The modification of modified Shiraishi to comprise a plurality of centrifuges and a plurality of pooling devices has previously been discussed in claim 1 above.  Shiraishi teaches a re-measurement button 94B which automatically changes the workflow for the system; fig. 13, #94B, [0151]).
Modified Shiraishi does not teach the process is further configured to determine whether one or more of the operations of the plurality of pooling devices and plurality of biological sample analyzing devices are unintended duplicates; and -7-Application No.: Currently UnassignedFiling Date:Filed Herewithin response to determining that the one or more of the operations of the plurality of pooling devices and plurality of biological sample analyzing devices are unintended duplicates, automatically change the workflow.  
However, Fors teaches the analogous art of a system for analyzing biological samples (Fors; [0004]) comprising a processor (Fors; [0061, 0124-0126, 0133]), wherein the processor is configured to determine whether one or more operations are unintended duplicates, and in response to determining that the one or more operations are unintended duplicates, automatically change the workflow (Fors; [0162]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor configured to automatically change the workflow for the one or more of the operations of the plurality of centrifuges, plurality of pooling devices, and plurality of biological sample analyzing devices of modified Shiraishi to determine whether one or more operations are unintended duplicates and automatically change the workflow in response to determining that the one or more operations are unintended duplicates, as taught by Fors, because Fors teaches the processor configured to determine whether one or more unintended duplicates allows an operator to avoid duplicating operations by by-passing the operation altogether saving time and resources (Fors; [0162]). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Shiraishi and Fors both teach a system for analyzing biological samples comprising a processor.

Regarding claim 17, modified Shiraishi teaches the system of claim 16 above, wherein the duplicates include one or more biological samples that are already a part of another pool scheduled for the same biological sample analyzing device.  
Note: What the duplicates include relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.


Regarding claim 18, modified Shiraishi teaches the system of claim 16 above, wherein the duplicates include one or more biological samples that do not have the same pooling requirement as another biological sample in the same pool.  
Note: What the duplicates include relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Claims 19-22  are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi and further in view of Conrad.

Regarding claim 19, Shiraishi discloses a method for guiding and increasing the automation of analyzing biological samples (Shiraishi; figs. 14 & 15, [0152]) comprising: 
by at least one hardware processor (Shiraishi; fig. 7, #51, [0091]) configured to communicate with and control a centrifuge (Shiraishi; fig. 3, #38, [0071]) and a plurality of biological sample analyzing devices (Shiraishi; fig. 7, #47, [0083, 0159]): 
monitor operation of the centrifuge and plurality of biological sample analyzing devices and generate at least one of a warning or failure indication via a graphical user interface (Shiraishi; fig. 13, [0167]); 
track progress of analysis of a plurality of biological samples and generate a plurality of progress indications via the graphical user interface (Shiraishi; fig. 11, #88, [0158]); and 
store at least some of the tracked progress in memory (Shiraishi; fig. 7, #62, [0112]), 
wherein: 
the centrifuge are configured to separate at least some biological samples from the plurality of biological samples into a plurality of components (Shiraishi; fig. 3, #38, [0071]), and-8-Application No.: Currently Unassigned 
Filing Date:Filed Herewitha plurality of biological sample analyzing devices are configured to analyze the plurality of biological samples to determine presence of one or more abnormalities (Shiraishi; fig. 7, #47, [0083, 0159]).  
Shiraishi does not disclose a pooling device configured to pool a plurality of subsets of the plurality of components into a plurality of pooled biological components, analyzing the plurality of pooled biological components, and the processor being configured to communicate with and monitor the pooling device.
However, Conrad teaches the analogous art of a system for analyzing biological samples (Conrad; fig. 10, col. 6 lines 22-36) the system comprising a centrifuge configured to separate at least some biological samples from a plurality of biological samples into a plurality of components (Conrad; col. 7 lines 25-33), and a pooling device configured to pool a plurality of subsets of the plurality of components into a plurality of pooled biological components (Conrad; fig. 10, col. 21 lines 55-67, col. 22 lines 1-14), analyzing the plurality of pooled biological components (Conrad; col. 6 lines 32-36), a processor configured to communicate with and monitor the pooling device (Conrad; fig. 10, col. 21 lines 9-36, col. 22 lines 15-31, col. 2346-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system for analyzing biological samples of Shiraishi to further comprise a pooling device, and to modify the processor of Shiraishi to have the configuration to communicate with and monitor the pooling device, as taught by Conrad, because Conrad teaches the system for analyzing biological samples comprising a processor configured to communicate with and monitor the pooling device allows harvesting of blood or plasma samples from a great number of sample containers in a minimal amount of time and with minimal exposure of potentially dangerous viral contaminated fluids to an operator, large scale pools comprising up to several hundred samples can be formed by a very few operation cycles, and provides a significant reduction in pool formation time over a method in which sample containers were individually accessed by a needle or cannula to harvest the samples therefrom (Conrad; col. 22 lines 15-31).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Shiraishi and Conrad both teach a system for analyzing biological samples wherein the biological samples are separated into a plurality of components.
Modified Shiraishi does not teach a plurality of centrifuges and a plurality of pooling devices. 
However, modified Shiraishi does provide support for a system comprising a centrifuge and pooling device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of modified Shiraishi to comprise a plurality of centrifuges and a plurality of pooling devices because the system comprising a plurality of centrifuges and a plurality of pooling devices is merely a duplication of parts what would allow a higher capacity of samples to be processed by the system. The modification resulting in the system having a plurality of centrifuges and a plurality of pooling devices.  Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 (VI)(B).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a reversal, duplication, or rearrangement of parts, and modified Shiraishi specifically teaches a system comprising a centrifuge and a pooling device. 

Regarding claim 20, modified Shiraishi teaches the method of claim 19 above, wherein the method further comprises in response to receiving a search request associated with a particular biological sample, determining progress of analysis of the particular biological sample and generating a progress indication via the graphical user interface (Shiraishi; fig. 11, #88, [0137]).  

Regarding claim 21, modified Shiraishi teaches the method of claim 19 above, wherein the method further comprises: 
displaying a list of items indicating actions for an operator, the list of items comprising one or more of: an action item; an amount of time for the action (Shiraishi; figs 18 & 19, S1220-S1310, [0196-0201]); 
or an instrument identifier, wherein the list of items is sorted by one or more measures of urgency of the associated actions.  

Regarding claim 22, modified Shiraishi teaches the method of claim 19 above, wherein the list of items comprises a unique identifier for one or more instruments associated with actions of the same type and urgency (As best understood, Shiraishi teaches one or more instruments; fig. 25, #21, [0216] – connected to a graphical user interface 22 through server 101; fig. 25, #22, #101, [0215] – each interface 22 is associated with one of the one or more instruments so as to uniquely identify the associated instrument; fig. 26, #22, #21, #82, [0217-0218] – and each interface shows actions of the instrument; figs. 10, 12, 13, [0112]).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Anderson et al. (US 2003/0044771) discloses a system for isolation and characterization of multiple viruses from a sample.
Brentano et al. (US 2003/0124578) discloses a method for detecting nucleic acid in biological samples.
Peddada et al. (US Patent No. 5,780,222) discloses a method for detecting a component in a biological sample from a pooled sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                       

/Benjamin R Whatley/Primary Examiner, Art Unit 1798